Citation Nr: 1707572	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  06-16 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected PTSD. 

3.  Entitlement to service connection for Parkinson's Disease.

4.  Entitlement to an initial rating higher than 10 percent from May 25, 2005, to April 2, 2009, for coronary artery disease.

5.  Entitlement to a rating higher than 60 percent from August 1, 2009, for coronary artery disease.

6.  Entitlement to an effective date before June 18, 2008, for the award of a total disability rating based on individual unemployability.

7.  Entitlement to special monthly compensation (SMC) by reason of being housebound from August 1, 2009.

8.  Entitlement to an effective date prior to June 18, 2008, for the award of educational assistance pursuant to Chapter 35 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	John Berry, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to May 1963.

This matter is before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2009, the Board denied the Veteran's claim for GERD.  After the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), the Court granted a Joint Motion to Remand (JMR) which vacated the Board's decision and remanded the case to the Board for readjudication consistent with the JMR.  In June 2010, May 2013, and August 2014, the Board remanded the case for further development consistent with the JMR.

The issues of entitlement to service connection for IBS, Parkinson's Disease, and SMC, as well as earlier effective dates for TDIU and educational assistance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently demonstrated GERD was aggravated by the Veteran's service-connected PTSD.

2.  Throughout the entire period on appeal, the Veteran's coronary heart disease was manifested by a workload of greater than three METs but not greater than 5 METs, resulting in dyspnea, fatigue, and angina.  There is no evidence of chronic congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for GERD, secondary to PTSD, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  Prior to April 2, 2009, the criteria for a 60 percent evaluation, but no higher, for coronary heart disease are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

3.  After August 1, 2009, the criteria for a 100 percent evaluation are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Notice

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim on appeal.  The Veteran's VA outpatient and in-service treatment records have been obtained, and the Veteran has been afforded numerous VA examinations in connection with his claim.  For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.

GERD

The Veteran contends that he is entitled to service connection for GERD, secondary to PTSD.  For the following reasons, the Board agrees.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the facts reveals the following:

In July 2006, the Veteran's treating resident physician at the VA declared that the Veteran suffered from major gastrointestinal issues; the physician believed the Veteran's GI issues included a psychiatric component.  It is notable that the physician did not make this remark at the request of the Veteran; rather, the physician commented upon the psychiatric component of the Veteran's GI issues in the Veteran's medical records at the VA which the Veteran was unlikely to ever see.

In October 2006, the Veteran's private gastroenterologist noted that the Veteran's GERD worsened with increased alcohol intake, a side effect of the Veteran's service-connected PTSD.

In March 2007, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with severe, longstanding GERD.  The examiner determined it was less likely than not that the Veteran's PTSD played a significant role in the development of persistence or worsening of the Veteran's PTSD, as GERD developed due to anatomical derangement of the hiatal hernia.  The examiner explained that the Veteran's alcohol consumption and stress caused his symptoms of GERD but did not cause the Veteran to develop GERD in the first place.

In April 2007, the Veteran's private family physician wrote a note for the Veteran in which he stated that the Veteran suffered from GERD, which was aggravated by his PTSD, as it was medically proven that stress causes excessive acid secretion and acid reflux.

In September 2007, a private gastroenterologist concluded that the Veteran's severe reflux symptoms were due to PTSD.

In November 2010, the Veteran underwent an additional C&P examination in which the examiner concluded it was less likely than not that the Veteran's GERD was related to the Veteran's PTSD.  As rationale for his opinion, the examiner cited to the March 2007 C&P examination.

In April 2016, the Veteran underwent another exam for GERD in which the examiner determined it was less likely than not that the Veteran's GERD was incurred in or caused by the claimed in-service injury or illness because GERD occurs secondary to incompetent gastroesophageal sphincter and is not caused by or aggravated by psychiatric conditions.  The examiner also stated the Veteran's GERD was not aggravated by the Veteran's PTSD because reflux is secondary to incompetent gastroesophageal sphincter and is not caused by or aggravated by a psychiatric condition.

The Board finds that service connection on a secondary basis is warranted for the Veteran's GERD.  First, the Board finds the Veteran suffers from a current disability, and, second, the evidence is at least in equipoise that the Veteran's GERD was aggravated by the Veteran's PTSD.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

In reaching this conclusion, the Board finds the opinions rendered by the Veteran's private physicians more persuasive than the opinions from the C&P examiners.  Although several VA examiners determined the Veteran's GERD was not caused by his PTSD-and indeed, the Veteran's GERD diagnosis did predate his PTSD diagnosis-none of the examiners satisfactorily rebutted the private examiners' conclusions that the Veteran's PTSD aggravated his existing GERD symptoms.  Tellingly, in fact, the March 2007 VA examiner, in explaining why the Veteran's PTSD did not cause the Veteran's GERD, described exactly how his PTSD aggravated his GERD without ever using the term or providing a conclusion for aggravation.  The April 2016 C&P examiner proffered an even less probative opinion, as his logic was tautological: when asked for his rationale as to why the Veteran's PTSD had not caused or aggravated his GERD, the examiner merely restated his conclusion that GERD is not caused by or aggravated by psychiatric conditions; the examiner offered no concrete explanation as to why this was so.

Moreover, it is clear that the private physicians, having treated the Veteran for quite some time, fully reviewed the Veteran's medical history and records, spoke with the Veteran about the claimed condition, and provided a fully articulated opinion supported by a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stegman, 3 Vet. App. at 230; Bostain, 11 Vet. App. at 127-28; Obert, 5 Vet. App. at 33.  Thus, the Board finds the multiple private examiners' beliefs that the Veteran's service-connected PTSD aggravated his GERD highly probative.

Coronary Artery Disease

The Veteran contends that he is entitled to a rating in excess of 10 percent prior to April 2, 2009, and a rating in excess of 60 percent from August 1, 2009.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 60 percent rating for CAD, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005-7017.  Under the applicable ratings criteria, a 10 percent evaluation is assigned for a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.

A 30 percent evaluation is assigned for a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram (ECG or EKG), echocardiogram (echo) or X-ray. 

A 60 percent evaluation is assigned for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent evaluation is assigned for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

A review of the evidence reveals the following:

In May 2005, the Veteran filed a claim for service connection for coronary artery disease.  He stated that he had been treated for a heart condition and high blood pressure since 1999.  Following a stress test in late 1999 or early 2000, the Veteran began taking medications for his heart.

In September 2005, the Veteran complained to his primary care provider at the VA that he had been suffering from left sided non-radiating chest pain two to three times a week with associated shortness of breath over the past two months.

In November 2005, the Veteran underwent a heart exercise tolerance test at the VA in which he was diagnosed with angina pectoris.

In February 2009, the Veteran received a cardiology consultation, as he had been suffering from worsening chest pain in the last year.  The pain prevented him from walking more than 200 yards and from completing his normal chores around the house.  Lastly, the pain caused him to suffer from shortness of breath.  The cardiologist recommended the Veteran receive a cardiac catheterization. 

In March 2009, the Veteran underwent a cardiac catheterization to assess blockages in his heart.  Later that month, he complained of ongoing, exertional, chest pain and anxieties regarding his upcoming bypass surgery; the Veteran believed his chest pain had worsened since his cardiac catheterization.

In April 2009, the Veteran received a coronary artery four-vessel bypass surgery.

In May 2009, the Veteran underwent a general C&P examination in which the Veteran explained that he suffered from recurrent shortness of breath and chest discomfort over the past five or six years.  In March 2009, his cardiac catheter test revealed that he suffered from atherosclerotic cardiovascular disease.  Upon examination, the examiner determined the Veteran's heartrate and rhythm were of a regular rate, and his pulses were of good quality and symmetrical.

In July 2009, the Veteran received a cardiology C&P examination in which the examiner determined the Veteran was able to walk on level ground for approximately one to two blocks and could achieve four METS without any cardiac symptoms.  The Veteran's most recent echocardiogram demonstrated a left ventricular ejection fraction of 55 to 60% without any valvular dysfunction.

In November 2011, the Veteran underwent a coronary C&P examination in which the examiner determined the Veteran did not suffer from congestive heart failure or cardiomegaly, or cardiac hypertrophy or dilatation.  The Veteran's left ventricular function was 60 percent, and the Veteran could achieve five METS while walking and climbing stairs at a moderate speed.  The Veteran's ascending aorta and all of his chamber sizes were within normal limits with no sign of wall motion abnormality of the left ventricle.  The examiner discovered no sign of aneurysms or thrombus, as well as no pericardial effusion.  The Veteran's right ventricle function appeared adequate.

In October 2012, the Veteran reported that over the last two months he had suffered from a return of angina-like chest pain; the Veteran's physician recommended an angiography.  Following his angiography, the physicians determined the Veteran enjoyed a 65% left ventricular ejection fraction.  The physicians concluded the Veteran suffered from moderate left main disease, and significant disease in proximal and mid P.D.A.

In December 2013, the Veteran underwent a C&P examination in which he was again diagnosed with coronary artery disease and valvular heart disease, post coronary artery bypass graft.  The examiner determined the Veteran had not experienced congestive heart failure or a cardiac arhythmia, but he had suffered a myocardial infarction in 1999.  The Veteran suffered from a heart valve condition affecting the mitral and tricuspid valves, but did not suffer from infectious heart conditions or pericardial adhesions.  The Veteran did not undergo left ventricular ejection fraction testing, but the examiner determined the Veteran could not handle a workload of more than three to five METS without experiencing dyspnea, fatigue, angina, dizziness.

In March 2016, the Veteran received his last C&P examination.  The examiner concurred with the previous C&P examiner's diagnoses, while also determining that the Veteran suffered from hypertensive heart disease.  The examiner began by concluding the Veteran had not suffered from congestive heart failure but an echocardiogram revealed left ventricular ejection fraction of 75 percent.  Based on an interview-based METS test, the Veteran could endure a workload of 7 to 10 METS before experiencing dyspnea and fatigue.

Applying the law to the facts of the case, the Board initially finds the Veteran's current 60 percent disability rating for CAD should be extended prior to the currently assigned date of August 1, 2009.  A review of the medical evidence and lay statements prior to that date reveals that the VA never afforded the Veteran a proper C&P examination, such that the Veteran received a thorough examination and analysis.  However, the Board finds that the evidence is in relative equipoise that the Veteran's condition as of August 1, 2009 demonstrated his CAD prior to August 1, 2009.

Concerning the Veteran's disability rating after August 1, 2009, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for the Veteran's currently assigned 60 percent disability evaluation.  In summary, the record is consistent with a workload of greater than 3 METs but not greater than 5 METs, with associated dyspnea, fatigue, and angina-findings consistent with one of the three independent criteria for a 60 percent evaluation.  Although the Veteran has not always been able to perform exercise testing during the appeal period, Note (2) of the ratings criteria states that in such an instance VA may evaluate the disability based on a medical professional's estimate.  38 C.F.R. § 4.104, Note(2).  To that end, the estimates of record demonstrate a METs workload of between three and five.

A higher evaluation is not warranted, however.  To merit an evaluation of 100 percent, the next highest rating, there must be evidence of chronic congestive heart failure; a workload of 3 METs or less; or left ventricular function with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  As none of these criteria have been shown at any time during the appeal, a 100 percent evaluation is not warranted in this case.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disabilities with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected ischemic heart disease.  The evidence shows that his heart disease is manifested by a workload of greater than 3 METs but not greater than 5 METs, resulting in dyspnea, fatigue, and angina.  These symptoms are fully contemplated by Diagnostic Code 7005, discussed above.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  Accordingly, the Board finds that the schedular rating currently assigned adequately describe the Veteran's disability level and symptomatology for the period under consideration.  A higher schedular evaluation is available if the Veteran's symptoms worsen.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disabilities in an exceptional circumstance where the evaluation of the individual disabilities fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

Service connection for GERD, secondary to PTSD, is granted.

Prior to August 1, 2009, an evaluation of 60 percent for coronary artery disease is granted.

After August 1, 2009, an evaluation higher than 60 percent for coronary artery disease is denied.`


REMAND

The Veteran contends that he is entitled to service connection for IBS, Parkinson's Disease, as well as earlier effective dates for TDIU and educational assistance.  Lastly, the Veteran believes he is entitled to SMC from August 1, 2009.

First, in an August 2010 correspondence to the Board, the Veteran's lawyer requested new examinations for the Veteran concerning his claims for IBS and Parkinson's Disease.  To date, the lawyer argued, the RO has not provided the Veteran with an examination and opinion concerning whether or not the etiology of the Veteran's IBS lies in the Veteran's prescription for Zoloft, which he takes for PTSD, and whether or not the etiology of the Veteran's Parkinson's Disease lies in the Veteran's exposure to chemicals, such as TCE, while in active service.

Second, the Veteran requested a new, contemporaneous examination for his SMC claim which takes into account the Veteran's 70 percent disability rating, as of June 8, 2008; his 100 percent disability rating as of April 3, 2009, and his 90 percent disability rating as of August 1, 2009.

Lastly, after the RO has complied with the remand instructions concerning the Veteran's claims for IBS, Parkinson's Disease, and SMC, the RO must re-adjudicate the Veteran's claim for an effective date prior to June 18, 2008 for TDIU and educational assistance.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's IBS, and whether it is more or less likely (50 percent probability or greater) that the Veteran's IBS is related to or caused by his time in service.

***Moreover, the examiner is particularly asked to address whether or not it is more or less likely (50 percent probability or greater) that the Veteran's IBS is caused by or aggravated by the Veteran's PTSD symptoms, indicated by the Veteran's physicians in DATE, DATE, and DATE.

***In determining whether or not the Veteran's IBS is related to his PTSD, the examiner must address the Veteran's prescription Zoloft habit, which he uses to regulate his PTSD and whether or not the Zoloft could cause or aggravate his IBS symptoms.

2. Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's Parkinson's Disease, and whether it is more or less likely (50 percent probability or greater) that the Veteran's Parkinson's Disease is related to or caused by the Veteran's in-service exposure to TCE.

***In making this determination, the examiner is asked to address all of the media reports and scientific research the Veteran submitted related to this claim.

3. Schedule the Veteran for an examination to determine the evolution of the Veteran's housebound disposition.  In compiling an evolution, the examiner is asked to address the Veteran's combined ratings at each date listed: 70 percent disability rating, as of June 8, 2008; 100 percent disability rating as of April 3, 2009; and a 90 percent disability rating as of August 1, 2009

4. After completing the remand instructions in paragraphs one and two, the RO is asked to re-adjudicate the Veteran's claim for an effective date earlier than June 18, 2008, for the award of TDIU.

5. After completing the remand instructions in paragraphs one and two, the RO is asked to re-adjudicate the Veteran's claim for an effective date earlier than June 18, 2008, for the award of educational assistance.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


